In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-18-00075-CR


                      AARON MICHAEL FRANKS, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE

                            On Appeal from the County Court
                                Deaf Smith County, Texas
               Trial Court No. 2017-0010, Honorable D.J. Wagner, Presiding

                                     July 31, 2018

                           MEMORANDUM OPINION
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.

      Appellant Aaron Michael Franks appeals his conviction and sentence for driving

while intoxicated, second offense. The clerk’s record was due April 4, 2018 but was not

filed because appellant failed to make payment arrangements. On May 15, 2018, we

remanded the cause to the trial court to determine, among other things, whether appellant

was entitled to have the appellate record furnished without charge. After a hearing, the

trial court found that appellant was not indigent and, therefore, not entitled to a free

appellate record.
       Accordingly, by letter of July 5, 2018, we directed appellant to make acceptable

payment arrangements for the clerk’s record by July 16. Failure to do so, we advised,

would result in dismissal of the appeal for want of prosecution. See TEX. R. APP. P. 37.3(b)

(authorizing dismissal of an appeal for want of prosecution if the clerk’s record is not filed

due to appellant’s fault, provided appellant is not entitled to proceed without payment of

costs and has a reasonable opportunity to cure the omission before dismissal); Coronado

v. State, No. 07-11-00302-CR, 2012 Tex. App. LEXIS 334, at *2 (Tex. App.—Amarillo

Jan. 13, 2012, no pet.) (per curiam) (not designated for publication).

       To date, appellant has not made payment arrangements for the clerk’s record.

Having given appellant a reasonable opportunity to cure this failure, the appeal is

dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).



                                                                 Per Curiam


Do not publish.




                                              2